Citation Nr: 1706449	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  10-26 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for scleroderma, to include as due to exposure to chemical agents.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1969 to March 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In March 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This matter was previously before the Board in January 2013 and April 2016 and was remanded for further development.  The requested development was completed, and the case has been returned to the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran seeks service connection for scleroderma, which he asserts was caused by in-service exposure to chemical agents, including Agent Orange and trichloroethylene (TCE).  With respect to TCE exposure, the Veteran contends that he conducted daily maintenance inspections on rough terrain forklifts in Vietnam, which required him to handle vehicle engines and parts that were cleaned with TCE.  He also asserts that he may have been exposed to TCE while unloading parts and drums in Vietnam and while cleaning M-16 rifles at an armory in the United States.  

In March 2011, the Veteran submitted relevant medical literature coauthored by his private treatment provider, Dr. Medsger, and in April 2011, he submitted the following opinion from Dr. Medsger, in relevant part:

I cannot comment on [the Veteran's] exposure to chemicals reported in the medical literature to be associated with the occurrence of scleroderma.  If his exposure is documented, it is my opinion that his scleroderma is at least as likely as not due to this exposure.  

In February 2013, the Board remanded the Veteran's claim, in part, to attempt to verify the use of TCE at the Veteran's places of service in Vietnam from March 4, 1970, to January 23, 1971.  A March 2013 report of contact indicates that the Veteran reported serving with the 64th Transportation Group in Vietnam.  In March 2013,      the RO sent a letter to the National Archives and Records Administration (NARA) requesting information regarding the use of TCE by the 64th Transportation Group in Vietnam.  In a response received later that month, the NARA indicated that there was no documentation showing that the 64th Transportation Group was ever stationed in Vietnam.  The NARA further noted that "it must be assumed that [the Veteran] was assigned to a different unit while in Vietnam," and "once [the Veteran] has acquired the necessary information, we will resume our search on his behalf."  In May 2013, the RO issued a "Formal Finding on the Unavailability of Copies of unit records of the 64th Transportation Group during March 1970 to January 1971 to verify TCE chemical exposure."  

Subsequent to the May 2013 formal finding, the Veteran clarified that he served    in the 264th Transportation Group, not the 64th Transportation Group.  The record does not show that the AOJ made another attempt to verify the use of TCE at        the Veteran's places of service in Vietnam after receiving corrected information regarding the Veteran's unit assignment.  As such, the Board finds that a remand     is necessary to make another request for such information.  See Stegall v. West, 11 Vet. App. 268 (1998).  The AOJ should also attempt to verify the Veteran's claimed exposure to TCE at an armory in the United States.  

Accordingly, the case is REMANDED for the following action:

1.  Attempt to verify through official sources, including  the National Archives and Records Administration, whether TCE was used by the 264th Transportation Company in Vietnam from March 4, 1970, to January 23, 1971, and whether TCE was used by the Veteran's unit to clean M-16 rifles at an armory in the United States.  

All attempts to obtain this evidence must be documented in the claims file.

2.  After undertaking the development above and any additional development deemed necessary, the claim for     service connection for scleroderma should be readjudicated.  If the benefit sought on appeal remains denied, the Veteran should be furnished a supplemental statement of the case and provided an appropriate period to respond thereto before the case  is returned to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




